                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 1 of 13



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                                DISTRICT OF ARIZONA
                                            8
                                            9    Alma Arrieta,                                No. ____________________________
                                           10                          Plaintiff,
                                                                                              COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Elvira’s Mexican Restaurant, LLC, an
                                                 Arizona Limited Liability Company, and
                       Phoenix, AZ 85060




                                           13    Eddie Valdez and Chandera Newby, a
                        P.O. Box 97066




                                                 Married Couple,
                                           14
                                                                       Defendants.
                                           15
                                           16
                                           17         Plaintiff, Alma Arrieta (“Plaintiff”), sues the Defendants, Elvira’s Mexican

                                           18   Restaurant, LLC, and Eddie Valdez and Chanders Newby (a married couple)
                                           19   (collectively, “Defendants”) and alleges as follows:
                                           20
                                                                            PRELIMINARY STATEMENT
                                           21
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           22
                                           23   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           24   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           25
                                                and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           26
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 2 of 13



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 3 of 13



                                                                                         PARTIES
                                            1
                                            2           7.    At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                        8.    At all material times, Defendant Elvira’s Mexican Restaurant LLC was a
                                            5
                                                limited liability company duly licensed to transact business in the State of Arizona. At all
                                            6
                                            7   material times, Defendant Elvira’s Mexican Restaurant LLC does business, has offices,
                                            8   and/or maintains agents for the transaction of its customary business in Maricopa County,
                                            9
                                                Arizona.
                                           10
                                                        9.    Defendant Elvira’s Mexican Restaurant LLC is an Arizona limited liability,
                                           11
BENDAU & BENDAU PLLC




                                           12   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                       Phoenix, AZ 85060




                                           13   employer as defined by 29 U.S.C. § 203(d).
                        P.O. Box 97066




                                           14
                                                        10.   Under the FLSA, Elvira’s Mexican Restaurant LLC is an employer. The
                                           15
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           16
                                           17   an employer in relation to an employee. At all relevant times, Elvira’s Mexican

                                           18   Restaurant LLC had the authority to hire and fire employees, supervised and controlled
                                           19
                                                work schedules or the conditions of employment, determined the rate and method of
                                           20
                                                payment, and maintained employment records in connection with Plaintiff’s employment
                                           21
                                           22   with Defendants. As a person who acted in the interest of Defendants in relation to the

                                           23   company’s employees, Elvira’s Mexican Restaurant LLC is subject to liability under the
                                           24
                                                FLSA.
                                           25
                                                        11.   Defendant Eddie Valdez and Chandera Newby are, upon information and
                                           26
                                           27   belief, husband and wife. They have caused events to take place giving rise to the claims

                                           28
                                                                                             -3-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 4 of 13



                                                in this Complaint as to which their marital community is fully liable. Eddie Valdez and
                                            1
                                            2   Chandera Newby are owners of Elvira’s Mexican Restaurant LLC and were at all
                                            3   relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            4
                                                       12.    Under the FLSA, Defendants Eddie Valdez and Chandera Newby are
                                            5
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                            6
                                            7   indirectly in the interest of an employer in relation to an employee. Eddie Valdez and
                                            8   Chandera Newby are owners of Elvira’s Mexican Restaurant LLC. At all relevant times,
                                            9
                                                they had the authority to hire and fire employees, supervised and controlled work
                                           10
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           11
BENDAU & BENDAU PLLC




                                           12   and maintained employment records in connection with Plaintiff’s employment with
                       Phoenix, AZ 85060




                                           13   Defendants. As persons who acted in the interest of Defendants in relation to the
                        P.O. Box 97066




                                           14
                                                company’s employees, Eddie Valdez and Chandera Newby are subject to individual
                                           15
                                                liability under the FLSA.
                                           16
                                           17          13.    Plaintiff is further informed, believes, and therefore alleges that each of the

                                           18   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                           19
                                                Defendants, as alleged herein.
                                           20
                                                       14.    Defendants, and each of them, are sued in both their individual and
                                           21
                                           22   corporate capacities.

                                           23          15.    Defendants are jointly and severally liable for the injuries and damages
                                           24
                                                sustained by Plaintiff.
                                           25
                                           26
                                           27
                                           28
                                                                                             -4-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 5 of 13



                                                       16.    At all relevant times, Plaintiff was an “employee” of Defendants Elvira’s
                                            1
                                            2   Mexican Food, LLC and Eddie Valdez and Chandera Newby as defined by the FLSA, 29
                                            3   U.S.C. § 201, et seq.
                                            4
                                                       17.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            5
                                                Defendants Elvira’s Mexican Food, LLC and Eddie Valdez and Chandera Newby.
                                            6
                                            7          18.    At all relevant times, Defendants Elvira’s Mexican Food, LLC and Eddie
                                            8   Valdez and Chandera Newby were and continue to be “employers” as defined by the
                                            9
                                                FLSA, 29 U.S.C. § 201, et seq.
                                           10
                                                       19.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendants Elvira’s Mexican Food, LLC and Eddie Valdez and Chandera Newby.
                       Phoenix, AZ 85060




                                           13          20.    At all relevant times, Plaintiff was an “employee” of Defendants Elvira’s
                        P.O. Box 97066




                                           14
                                                Mexican Food, LLC and Eddie Valdez and Chandera Newby as defined by the Arizona
                                           15
                                                A.R.S. § 23-350, et seq.
                                           16
                                           17          21.    At all relevant times, Defendants Elvira’s Mexican Food, LLC and Eddie

                                           18   Valdez and Chandera Newby were and continue to be “employers” as defined by A.R.S.
                                           19
                                                § 23-350.
                                           20
                                                       22.    At all relevant times, Plaintiff was an “employee” of Defendants Elvira’s
                                           21
                                           22   Mexican Food, LLC and Eddie Valdez and Chandera Newby as defined by A.R.S. § 23-

                                           23   362.
                                           24
                                                       23.    At all relevant times, Defendants Elvira’s Mexican Food, LLC and Eddie
                                           25
                                                Valdez and Chandera Newby were and continue to be “employers” as defined by A.R.S.
                                           26
                                           27   § 23-362.

                                           28
                                                                                            -5-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 6 of 13



                                                        24.   Defendants Elvira’s Mexican Food, LLC and Eddie Valdez and Chandera
                                            1
                                            2   Newby individually and/or through an enterprise or agent, directed and exercised control
                                            3   over Plaintiff’s work and wages at all relevant times.
                                            4
                                                        25.   Plaintiff, in her work for Defendants Elvira’s Mexican Food, LLC and
                                            5
                                                Eddie Valdez and Chandera Newby, was employed by an enterprise engaged in
                                            6
                                            7   commerce that had annual gross sales of at least $500,000.
                                            8           26.   At all relevant times, Plaintiff, in her work for Defendants Elvira’s Mexican
                                            9
                                                Food, LLC and Eddie Valdez and Chandera Newby, was engaged in commerce or the
                                           10
                                                production of goods for commerce.
                                           11
BENDAU & BENDAU PLLC




                                           12           27.   At all relevant times, Plaintiff, in her work for Elvira’s Mexican Food, LLC
                       Phoenix, AZ 85060




                                           13   and Eddie Valdez and Chandera Newby, was engaged in interstate commerce.
                        P.O. Box 97066




                                           14
                                                        28.   Plaintiff, in her work for Defendants Elvira’s Mexican Food, LLC and
                                           15
                                                Eddie Valdez and Chandera Newby, regularly handled goods produced or transported in
                                           16
                                           17   interstate commerce.

                                           18                                 NATURE OF THE CLAIM
                                           19
                                                        29.   Defendants own and/or operate as Elvira’s Mexican Food, an enterprise
                                           20
                                                located in Maricopa County, Arizona.
                                           21
                                           22           30.   Plaintiff was hired by Defendants as a prep cook, cook, and back-of-house

                                           23   help and worked for Defendants between approximately January 2017 and February
                                           24
                                                2020.
                                           25
                                                        31.   Defendants, in their sole discretion, agreed to pay Plaintiff $14.00 per hour
                                           26
                                           27   for all hours she worked.

                                           28
                                                                                            -6-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 7 of 13



                                                       32.    At all relevant times, in her work for Defendants, Plaintiff’s primary job
                                            1
                                            2   duties included, but were not limited to, preparing food for consumption by customers
                                            3   and ensuring the cleanliness of the back of the house.
                                            4
                                                       33.    During the time that Plaintiff worked for Defendants, Plaintiff worked
                                            5
                                                approximately 40 hours per week.
                                            6
                                            7          34.    Despite having worked approximately 40 hours per week for Defendants,
                                            8   Defendants paid Plaintiff no wages whatsoever for the entire duration of the final two
                                            9
                                                workweeks of her employment.
                                           10
                                                       35.    Specifically, in the final two workweeks of her employment, Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                           12   worked approximately 46 hours for Defendants, and Defendants did not pay her any
                       Phoenix, AZ 85060




                                           13   wage whatsoever for such time worked.
                        P.O. Box 97066




                                           14
                                                       36.    As a result of not having paid any wage whatsoever to Plaintiff for such
                                           15
                                                hours worked, Defendants failed to pay the applicable minimum wage to Plaintiff.
                                           16
                                           17          37.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

                                           18   whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                                           19
                                                       38.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           20
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           21
                                           22   363.

                                           23          39.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           24
                                                whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           25
                                                351.
                                           26
                                           27
                                           28
                                                                                            -7-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 8 of 13



                                                       40.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                                            1
                                            2   the full applicable minimum wage for all hours worked during her regular workweeks.
                                            3          41.    Defendant have and continue to violate the AMWA by not paying Plaintiff
                                            4
                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                            5
                                                       42.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                            6
                                            7   any wage whatsoever for all hours worked during her regular workweeks.
                                            8          43.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            9
                                                       44.    Plaintiff is a covered employee within the meaning of the AMWA.
                                           10
                                                       45.    Plaintiff is a covered employee within the meaning of the AWA.
                                           11
BENDAU & BENDAU PLLC




                                           12          46.    Plaintiff was a non-exempt employee.
                       Phoenix, AZ 85060




                                           13          47.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                        P.O. Box 97066




                                           14
                                                of her rights under the FLSA.
                                           15
                                                       48.    Defendants individually and/or through an enterprise or agent, directed and
                                           16
                                           17   exercised control over Plaintiff’s work and wages at all relevant times.

                                           18          49.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           20
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           21
                                           22   29 U.S.C. § 216(b).

                                           23          50.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           24
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           25
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           26
                                           27   this action under A.R.S § 23-363.

                                           28
                                                                                            -8-
                                           29
                                           30
                                                  Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 9 of 13



                                                       51.        Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            1
                                            2   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            3   unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                            4
                                                                      COUNT ONE: FAIR LABOR STANDARDS ACT
                                            5                            FAILURE TO PAY MINIMUM WAGE
                                            6
                                                       52.        Plaintiff realleges and incorporates by reference all allegations in all
                                            7
                                                preceding paragraphs.
                                            8
                                            9          53.        Defendants willfully failed or refused to pay Plaintiff any wages

                                           10   whatsoever for any of the hours that Plaintiff worked for them during the final two
                                           11
BENDAU & BENDAU PLLC




                                                workweeks of her employment.
                                           12
                                                       54.        Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

                                           15          55.        Plaintiff is therefore entitled to compensation for the full applicable
                                           16
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           17
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           18
                                           19          WHEREFORE, Plaintiff, Alma Arrieta, respectfully requests that this Court grant

                                           20   the following relief in Plaintiff’s favor, and against Defendants:
                                           21          A.         For the Court to declare and find that the Defendant committed one of more
                                           22
                                                                  of the following acts:
                                           23
                                           24                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                           25                            206(a), by failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                                 -9-
                                           29
                                           30
                                                 Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 10 of 13



                                                            ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            1
                                            2                            U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            3         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            4
                                                                  determined at trial;
                                            5
                                                      C.          For the Court to award compensatory damages, including liquidated
                                            6
                                            7                     damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            8         D.          For the Court to award prejudgment and post-judgment interest;
                                            9
                                                      E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           10
                                                                  action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           11
BENDAU & BENDAU PLLC




                                           12                     forth herein;
                       Phoenix, AZ 85060




                                           13         F.          Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                    COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           15                           FAILURE TO PAY MINIMUM WAGE
                                           16
                                                      56.         Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19         57.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           20   whatsoever for any of the hours that Plaintiff worked for them during the final two
                                           21   workweeks of her employment.
                                           22
                                                      58.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           23
                                           24   required minimum wage rate violates the AMWA, A.R.S. § 23-363.

                                           25
                                           26
                                           27
                                           28
                                                                                                -10-
                                           29
                                           30
                                                 Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 11 of 13



                                                       59.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Alma Arrieta, respectfully requests that this Court grant
                                            5
                                                the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.          For the Court to declare and find that the Defendants committed one of
                                            8                      more of the following acts:
                                            9
                                                              i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           10
                                                                          363, by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                       Phoenix, AZ 85060




                                           13                             § 23-363 by willfully failing to pay proper minimum wages;
                        P.O. Box 97066




                                           14
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           15
                                                                   determined at trial;
                                           16
                                           17          C.          For the Court to award compensatory damages, including liquidated

                                           18                      damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           19
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                      action pursuant to A.R.S. § 23-364 and all other causes of action set forth

                                           23                      herein;
                                           24
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           25
                                           26
                                           27
                                           28
                                                                                                 -11-
                                           29
                                           30
                                                 Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 12 of 13



                                                                          COUNT THREE: ARIZONA WAGE ACT
                                            1
                                                                            FAILURE TO PAY WAGES OWED
                                            2
                                                       60.    Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          61.    Defendants willfully failed or refused to pay Plaintiff any wages
                                            6
                                                whatsoever for any of the hours that Plaintiff worked for them during the final two
                                            7
                                                workweeks of her employment.
                                            8
                                            9          62.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor

                                           10   performed violates the AWA, A.R.S. § 23-351.
                                           11
BENDAU & BENDAU PLLC




                                                       63.    Plaintiff is therefore entitled to compensation for the full applicable
                                           12
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   liquidated damages, together with interest, costs, and reasonable attorney fees.

                                           15          WHEREFORE, Plaintiff, Alma Arrieta, individually, respectfully requests that
                                           16
                                                this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           17
                                                       A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           18
                                           19                 23, Chapter 2, by failing to pay wages owed to Plaintiff;

                                           20          B.     For the Court to award compensatory damages, including treble the amount
                                           21                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           22
                                                              at trial;
                                           23
                                           24          C.     For the Court to award prejudgment and post-judgment interest;

                                           25          D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                           26          E.     Such other relief as this Court shall deem just and proper.
                                           27
                                           28
                                                                                            -12-
                                           29
                                           30
                                                Case 2:20-cv-01644-JAT Document 1 Filed 08/21/20 Page 13 of 13



                                                                             JURY TRIAL DEMAND
                                            1
                                            2       Plaintiff hereby demands a trial by jury on all issues so triable.
                                            3       RESPECTFULLY SUBMITTED this 21st Day of August, 2020.
                                            4
                                                                                        BENDAU & BENDAU PLLC
                                            5
                                                                                                By: /s/ Clifford P. Bendau, II
                                            6
                                                                                                Clifford P. Bendau, II
                                            7                                                   Christopher J. Bendau
                                                                                                Attorney for Plaintiff
                                            8
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -13-
                                           29
                                           30
